Title: From Thomas Jefferson to William Carmichael, 11 April 1790
From: Jefferson, Thomas
To: Carmichael, William



Sir
New York April 11. 1790.

A Vessel being about to sail from this port for Cadiz I avail myself of it to inform you that under the appointment of the President of the U.S. I have entered on the duties of Secretary of state comprehending the department of foreign affairs.
Mr. Jay’s letter of Oct. 2. acknoleged the receipt of the last of yours which have come to hand. Since that date he wrote you on the 7th. of Dec. inclosing a letter for Mr. Chiappe.
The receipt of his letter of Sep. 9. 1788. having never been acknoleged, the contents of which were important and an answer wished for, I send you herewith a duplicate lest it should have miscarried.
You will also receive herewith a letter of credence for yourself to be delivered to the Count de Florida Blanca after putting thereon the proper address with which I am unacquainted. A copy of it is inclosed for your information.
I beg leave to recommend the case of Don Blas Gonzalez, to your good offices with the court of Spain, inclosing you the documents necessary for it’s illustration. You will perceive that two vessels were sent from Boston in the year 1787. on a voiage of discovery and commercial experiment in general, but more particularly to try a fur trade with the Russian settlements on the North West coast of our continent, of which such wonders had been published in Capt. Cook’s voiages that it excited similar expeditions from other countries also: and that the American vessels were expressly forbidden to touch at any Spanish port but in cases of extreme distress. Accordingly, thro’ the whole of their voyage thro’ the extensive latitudes held by that crown, they never put into any  port but in a single instance. In passing near the island of Juan Fernandez one of them was damaged by a storm, her rudder broken, her masts disabled, and herself separated from her companion. She put into the island to refit, and at the same time to wood and water, of which she began to be in want. Don Blas Gonzalez after examining her, and finding she had nothing on board but provisions and charts, and that her distress was real, permitted her to stay a few days to refit and take in fresh supplies of wood and water. For this act of common hospitality he was immediately deprived of his government unheard, by superior order, and remains still under disgrace. We pretend not to know the regulations of the Spanish government as to the admission of foreign vessels into the ports of their colonies. But the generous character of the nation is a security to us that their regulations can in no instance run counter to the laws of nature; and among the first of her laws is that which bids us to succour those in distress. For an obedience to this law Don Blas appears to have suffered: and we are satisfied it is because his case has not been able to penetrate to his majesty’s ministers, at least in it’s true colours. We would not chuse to be committed by a formal sollicitation. But we would wish you to avail yourself of any good opportunity of introducing the truth to the ear of the minister, and of satisfying him that a redress of this hardship on the Governor would be received here with pleasure, as a proof of respect to those laws of hospitality which we would certainly observe in a like case, as a mark of attention towards us, and of justice to an individual for whose sufferings we cannot but feel.
With the present letter you will recieve the public and other papers as usual, and I shall thank you in return for a regular communication of the best gazette published in Madrid.
I have the honor to be with sentiments of the most perfect esteem, Sir, your most obedt. & most humble servt.
